DETAILED ACTION   
Claim Objections
1.	Claims 6, 9, 12, 15 are objected to because of the following informalities:
             In claims 6, 12, line 2, “are the same in size” should be changed to “has a same size”
 In claim 9, lines 5, 6, “each of the plurality of second through holes are positioned corresponding to an interval of the gate routing spacers” should be changed to “each of the plurality of second through holes are positioned corresponding to each of intervals of the gate routing spacers”
	In claim 15, lines 1, 2, “intervals of the plurality of gate routings” whether it is being referred to “the intervals of the plurality of gate routings” as defined in claim 9. In order for further an examination, “intervals of the plurality of gate routings” is assumed as “the intervals of the plurality of gate routings” for being consistent with claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4 - 5, 7, 8, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (2016/0343735).
With regard to claim 1, CHEN et al. disclose an array substrate (for example, see figs. 3, 9), comprising: 
a substrate (referred to as “SA” by examiner’s annotation shown in fig. 9 below; or a base substrate as shown in claim 1 of CHEN et al.); 
a first metal layer (1, 4 as shown in fig. 3) disposed on the substrate and comprising a plurality of gate routings (1) and a plurality of common electrode routings (4), 
wherein the plurality of gate routings (1) and the plurality of common electrode routings (4) are parallel to each other, each of the plurality of gate routings (1) and each of the plurality of common electrode (4) routings are arranged alternately, 
at least one of the plurality of common electrode routings (4) is arranged discontinuously and comprises a plurality of common electrode spacers (referred to as “4A” by examiner’s annotation shown in fig. 9 or fig. 3 below; wherein the portions 4A formed on the peripheral regions of common electrode routings 4) spaced apart from each other; 
a second metal layer (a plurality of metal portions 2, as show in fig. 3, or 9, functioning as a second metal layer) disposed on a side of the first metal layer close to or away from the substrate (SA), and comprising a plurality of common electrode connecting portions (2); and a first insulating layer (7) disposed between the first metal layer (4 or 1) and the second metal layer (2), and provided with a plurality of first through holes (3) penetrating the first insulating layer (7), wherein any adjacent two of the plurality of common electrode spacers (4A) are electrically connected to a common electrode connecting portion (2) through corresponding two of the plurality of first through holes (3), so as to inherently achieve conduction therebetween.

    PNG
    media_image1.png
    444
    487
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    392
    623
    media_image2.png
    Greyscale


With regard to claim 4, CHEN et al. disclose at least one of the plurality of common electrode connecting portions (2) is disposed in an interval between two adjacent common electrode spacers (4A) in correspondence.
With regard to claim 5, CHEN et al. disclose orthographic projections of the plurality of common electrode spacers (4A), the plurality of first through holes (3), and the plurality of common electrode connecting portions (2) on the substrate (SA) are connected to each other.
With regard to claim 7, fig. 3 of CHEN et al. disclose the plurality of common electrode spacers (4A) are inherently arranged at equal intervals (fig. 3 shown connections 1, 4 as an array).

    PNG
    media_image1.png
    444
    487
    media_image1.png
    Greyscale

With regard to claim 8, CHEN et al. disclose any of the plurality of common electrode routings (4) is arranged discontinuously, and comprises a plurality of common electrode spacers (4A) spaced apart from each other.
With regard to claim 16, CHEN et al. disclose display panel comprising the array substrate (for example, see paragraph [0045]).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (2016/0343735) in view of Chen et al. (10,957,606).
With regard to claim 2, CHEN et al. (2016/0343735) the second metal layer is disposed on the side of the first metal layer close to the substrate, but CHEN et al. (2016/0343735) do not clearly disclose the second metal layer comprises a light-shielding portion.
However, Chen et al. (10,957,606) disclose the second metal layer (11) is a light-shielding portion. (for example, see fig. 12).

    PNG
    media_image3.png
    357
    541
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the CHEN et al. (2016/0343735)’s device to incorporate a light-shielding portion as taught by Chen et al. (10,957,606) in order to shielding light for reducing the backlight effect of the semiconductor and for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (2016/0343735) in view of Li et al. (2021/0124206).
With regard to claim 3, CHEN et al. (2016/0343735) the second metal layer is disposed on the side of the first metal layer close to the substrate, but CHEN et al. (2016/0343735) do not clearly disclose the second metal layer comprises source and drain electrodes.
However, Li et al. disclose the second metal layer comprises source and drain electrodes. (for example, see paragraph [0004] discloses the second metal layer comprises a source and a drain 38 as shown in fig. 1).

    PNG
    media_image4.png
    345
    563
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the CHEN et al. (2016/0343735)’s device to have the second metal layer comprises source and drain electrodes as taught by Li et al. in order to enhance a high transmitting signal for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (2016/0343735).
With regard to claim 6, Figure 9 or 3 of the CHEN et al. (2016/0343735) reference (shown below) does appear to show the plurality of common electrode spacers are the same in size, as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that the plurality of common electrode spacers are the same in size as seemingly shown [see MPEP 2125].

    PNG
    media_image2.png
    392
    623
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to form the plurality of common electrode spacers are the same in size, because Fig. 9 suggests the plurality of common electrode spacers are the same in size and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}
Allowable Subject Matter
8.	Claim 9 - 15 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 - 15 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as at least one of the plurality of gate routings is arranged discontinuously, and comprises a plurality of gate routing spacers spaced apart from each other and provided with a plurality of second through holes penetrating the first insulating layer, each of the plurality of second through holes are positioned corresponding to an interval of the gate routing spacers, the second metal layer is provided with a gate routing connecting portion, wherein any adjacent two of the plurality of gate routing spacers are electrically connected to a gate routing connecting portion through corresponding two of the plurality of second through holes, so as to achieve conduction therebetween as recited in claim 9.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826